Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 08/09/2022, with respect to the rejection of claims 1- 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perkins et al. (US 2016/0282509 A1), who teach that it is known in the prior art to provide an integrated computing element for an optical computing device (see fig. 1), comprising: an optical substrate (106) and at least one optical thin film (102, 104) that is deposited onto the flexible optical substrate via at least one of an atomic layer deposition process, a chemical thin film deposition technique, or a physical thin film deposition technique (see para. 0007, 01014, 0056).
Applicant’s arguments, see pages 8-14, filed 08/09/2022, with respect to the rejection of claims 16 -20 under 35 USC 103 have been fully considered and are note persuasive persuasive.  These claims were not amended to include the deposition limitations discussed above and so are still considered met by the prior art as applied in the Final Office Action mailed on 04/12/2022 and so those rejections are maintained herein. 
Applicant’s arguments, see pages 8-14, filed 08/09/2022, with respect to the rejection of claims 1- 10 under 35 USC 112 have been fully considered and are not persuasive. Claim 1, for example, recites “an integrated computing element [as shown in fig. 1 and 2 of the present application] for an optical computing device, comprising: a flexible optical substrate [106]; and at least one optical thin film  [102, 104] that is deposited onto the flexible optical substrate via at least one of an atomic layer deposition process, a chemical thin film deposition technique, or a physical thin film deposition technique, wherein the at least one optical thin film [102, 104] is removably attached to a first surface of the flexible optical substrate, wherein the at least one optical thin film is configured to selectively pass fractions of electromagnetic radiation at different wavelengths [emphasis added].” However, the disclosure only has adhesive layer 107 removably attached (see para. 0025 of the specification) to another optical element (note shown in fig. 1 or 2).  The optical thin films that are configured deposited onto the first surface of substrate 106 (via the processes recited in claim 1) and are configured to selectively pass fractions of electromagnetic radiation at different wavelengths are the layers 102 and 104 shown in fig. 1 and 2 (e.g., see para. 0049; see also para. 0052 that stated that there is to be no deposition on layer 107).  Layers 102 and 104 are essentially permanently attached to the first surface of substrate 106.  Adhesive layer 107 is the only layer disclosed as being removably attached (but to a second surface of the substrate, not the first surface of the substrate as recited in claim 1). Thus, neither layers 102/104 or layer 107 meet the conditions recited in claim 1.  Therefore, the rejection under 35 USC 112 stands.




Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 6, “a flexible substrate” should be “a flexible optical substrate” so as to provide proper antecedence to this limitation as recited in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, having at least one optical film “that is removably attached to” a first surface of the flexible optical substrate as recited in amended claim 1 is not supported by original disclosure.  It is pointed out that the disclosure only provides for having the optical detector removably attached to the integrated computing element (see para. 0025 and 0049).  Claim 1 as amended now recited “[a]n integrated computing element [as shown in fig. 1 and 2 of the present application] for an optical computing device, comprising: a flexible optical substrate [106]; and at least one optical thin film  [102, 104] that is deposited onto the flexible optical substrate via at least one of an atomic layer deposition process, a chemical thin film deposition technique, or a physical thin film deposition technique, wherein the at least one optical thin film [102, 104] is removably attached to a first surface of the flexible optical substrate, wherein the at least one optical thin film is configured to selectively pass fractions of electromagnetic radiation at different wavelengths [emphasis added].” However, the disclosure only has adhesive layer 107 removably attached (see para. 0025 of the specification) to another optical element (note shown in fig. 1 or 2).  The optical thin films that are configured deposited onto the first surface of substrate 106 (via the processes recited in claim 1) and are configured to selectively pass fractions of electromagnetic radiation at different wavelengths are the layers 102 and 104 shown in fig. 1 and 2 (e.g., see para. 0049; see also para. 0052 that stated that there is to be no deposition on layer 107).  Layers 102 and 104 are essentially permanently attached to the first surface of substrate 106.  Adhesive layer 107 is the only layer disclosed as being removably attached (but to a second surface of the substrate, not the first surface of the substrate as recited in claim 1). Thus, neither layers 102/104 or layer 107 meet the conditions recited in claim 1.  Therefore, claim 1 is not described by the original disclosure.
	Claims 2-10 are rejected by virtue of their claim dependency upon rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 2017/0284931 A1) in view of Ferrini et al. (US 8,350,233 B2), Jamison et al. (US 2016/0273911 A1), Freese et al. (US 2016/0054285 A1), and Perkins et al. (US 2016/0282509 A1).
Regarding claim 1, Perkins et al. (‘931) teach an integrated computing element (100) for an optical computing device (see paragraph [0020] and figure 1) comprising: an optical substrate (106) (see paragraph [0021] and figure 1); and at least one optical thin film (102, 104) disposed on a first surface of the optical substrate (106) (see paragraph [0021] and figure 1), wherein the at least one optical thin film (102, 104) is configured to selectively pass fractions of electromagnetic radiation at different wavelengths (see paragraphs [0003], [0025] and figure 1).	Perkins et al. (‘931) fails to teach that the optical substrate is a flexible optical substrate.
Ferrini et al. teach a transparent flexible support (1) of an optical element (see column 6, lines 38-65, claim 1, and figures 5, 6).
It would have been obvious to persons having ordinary skill in the art to incorporate the flexible substrate of Ferrini et al. into the integrated computing element of Perkins et al. (‘931) because this would have been a mere using a known optical substrate (that of Ferrini et al.) in a device known for using an optical substrate (that of Perkins et al.).  Persons having ordinary skill in the art would have been motivated by cost and availability of the various alternative optical substrates as well as the desire to tailor the integrated computing element for particular purposes.
Perkins et al. (‘931) and Ferrini et al. fail to teach having “at least one optical film that is removably attached to a first surface of the flexible optical substrate” as recited in amended claim 1.
Jamison et al. teach a similar integrated computing element as that of Perkins et al. (‘931) and Ferrini et al. and further teach having at least one optical film that is attached to a first surface of a flexible optical substrate (see fig. 8 and para. 0067).  Jamison et al. also teach using an “adhesive” layer (see fig. 8 and para. 0067).
It would have been obvious to persons having ordinary skill in the art to add the above noted feature to the in integrated computing element of Perkins et al. (‘931) and Ferrini et al. because this would have provided for a useful manner of attaching deformable materials used in an integrated optical element as suggested by Jamison et al. (see para. 0067).
Jamison et al. fails to teach the attachment being removable. 
Freese et al. teach that a similar attachment can be permanent or removable as desired (see para. 0063).
It would have been obvious to persons having ordinary skill in the art to have the attachment noted above be removable since Freese et al. teach that similar attachments can be made removable as desired.
Perkins et al. (‘931) teach that the at least one optical thin film (102/104) is deposited onto the flexible (as provided for by Farrini et al. as noted above) optical substrate (see para. 0021) but fail to specify that whit is via at least one of an atomic layer deposition process, a chemical thin film deposition technique, or a physical thin film deposition technique.
Perkins et al. (‘509) teach that the same kind of layers (102 and 104) can be deposited via at least one of an atomic layer deposition process, a chemical thin film deposition technique, or a physical thin film deposition technique (see para. 0055 and 0056).
It would have been obvious to persons having ordinary skill in the art to deposit the optical thin film layers of Perkins et al. (‘931) via at least one of an atomic layer deposition process, a chemical thin film deposition technique, or a physical thin film deposition technique because Perkins et al. (‘509) teach that these are among many processes known in the prior art for depositing thin film layers (e.g., see para. 0055 and 0056).  Persons having ordinary skill in the art would have been also motivated by cost and availability of the various alternative processes. 
Regarding claim 2, Perkins et al. (‘931) provide for an optical detector (300) configured to detect the electromagnetic radiation, wherein the optical detector is covered by the flexible optical substrate and the at least one optical thin film (which would result from the combination with the teachings of Ferrini et al. as discussed above regarding claim 1).
Regarding claims 3 and 4, Ferrini et al. provide for the flexible optical substrate element (see column 6, lines 38-65, claim 1, and figures 5, 6), but fails to teach using an adhesive layer on a second surface of the flexible optical substrate opposite the first surface or that the flexible optical substrate comprises a transparent adhesive film.  However, it is notoriously old in the art to use transparent adhesive films to attach an optical element to a detector or other optical elements.  Therefore, persons having ordinary skill in the art would have used such adhesives so as to attach the optical substrate of Ferrini et al. to the integrated computing element of Perkins et al. (‘931) so as to make use of known materials for known purposes to fix the parts of the apparatus together.
Regarding claim 5, Perkins et al. (‘931), Ferrini et al., Jamison et al., and Freese et al. provide for the flexible optical substrate comprising a tape that remains stable at a temperature of up to 400 degrees Celsius, persons having ordinary skill in the art would have use such materials to tailor the apparatus for high temperature operations suggested by Perkins et al. (‘931) (e.g., see para. 0043).
Regarding claim 6, Perkins et al. (‘931), Ferrini et al., Jamison et al., and Freese et al. provide for the at least one optical thin film comprises a layer of a semiconductor thin film (see Perkins et al. (‘931) films 102 and 104).
Regarding claim 7, Perkins et al. (‘931), Ferrini et al., Jamison et al., and Freese et al. provide for the at least one optical thin film comprising at least two different measurement sections (102 and 104 of Perkins et al. (‘931), wherein the at least two different measurement sections each selectively pass different transmission profiles of the electromagnetic radiation (e.g., see para. 0025 of Perkins et al.).
Regarding claim 8, Perkins et al. (‘931), Ferrini et al., Jamison et al., and Freese et al. provide for an optical detector with at least two active areas (302, 304), wherein the at least two different measurement sections (310, 312) of the at least one optical thin film cover the at least two active areas of the optical detector (e.g., see fig. 3 and 4 of Perkins et al.).
Regarding claim 9, Perkins et al. (‘931), Ferrini et al., Jamison et al., and Freese et al. provide for the at least two different measurement sections of the at least one optical thin film (310, 312) are positioned over a single optical detector (300).
Regarding claim 10, Perkins et al. (‘931), Ferrini et al., Jamison et al., Freese et al., and Perkins et la. (‘509) fail to explicitly state that the integrated computing element comprises a diameter of less than or equal to 1 millimeter.  However, persons having ordinary skill in the art would have made the device with a 1 millimeter or less diameter as a mere matter of tailoring the device for particular purposes or environments such as those suggested by Perkins et al. (‘931) (e.g., see para. 0043).
Claim 11 is just the method steps of proving the features of claims 1 and 2 combined, and is covered by the applied references for the same reasons discussed above for those same features in claims 1 and 2.  Claim 11 includes the limitation that “the flexible optical substrate and the at least one optical thin film are removably attached to the optical detector after being secured to the optical detector.” Freese et al. as noted above teach that an ICE can be either permanently or removably attached to other devices (see para. 0063).
Claim 12 is just the method steps of proving the features of claim 3 and is covered by the applied references for the same reasons discussed above for those same features in claim 3.
Claim 13 is just the method steps of proving the features of claim 4 and is covered by the applied references for the same reasons discussed above for those same features in claim 4.
Regarding claim 14, Perkins et al. (‘931) teach that detector 300 can be any kind of planar array detector (see para. 0032), but fails to specify the kind of detector materials.  Persons having ordinary skill in the art would have incorporated any kind of detector such as  an InGaAs detector, a silicon detector, a thermopile, a GaAs detector, an InP detector, an AlGaAs detector, a PbS detector, a Ge detector, a photomultiplier tube, an avalanche photodiode, a scintillator, a PbSe detector, a bolometer, a charge-coupled device detector, a complementary metal-oxide- semiconductor detector, or any combination thereof since these kinds of detectors are well known in the art for use in planar detector arrays.  Persons having ordinary skill in the art would have been motivated by a desire to tailor the device to the kind of electromagnetic radiation to be detected.
Regarding claim 15, Perkins et al. (‘931), Ferrini et al., Jamison et al., Freese et al., and Perkins et al. (‘509) provide for sizing the flexible optical substrate and the at least one optical thin film to fit over the optical detector since persons having ordinary skill in the art would not want a too large or small relative size so as to have the optical detection optimized.












Claim 16-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 2017/0284931 A1) in view of Ferrini et al. (US 8,350,233 B2) and Jamison et al. (US 2016/0273911 A1) and Freese et al. (US 2016/0054285 A1).
Regarding claim 16, Perkins et al. (‘931) teach an optical computing device (100), comprising: an electromagnetic radiation source (110 in fig. 10) configured to emit electromagnetic radiation (as shown in fig. 10); an integrated computing element (1040 in fig. 10) configured to selectively pass fractions of the electromagnetic radiation emitted by the electromagnetic radiation source at different transmission profiles (e.g., see para. 0069), the integrated computing element comprising: a substrate (106); and an optical detector (1060 in fig. 10) configured to detect the electromagnetic radiation, wherein the optical detector is covered by the optical substrate (see para. 0029), wherein the optical detector is attached to the integrating computing element (as shown in fig. 10).
Perkins et al. (‘931) fails to teach that the substrate is a flexible optical substrate as recited in claim 16.
Ferrini et al. teach a transparent flexible support (1) of an optical element (see column 6, lines 38-65, claim 1, and figures 5, 6).
It would have been obvious to persons having ordinary skill in the art to incorporate the flexible substrate of Ferrini et al. into the integrated computing element of Perkins et al. because this would have been a mere using a known optical substrate (that of Ferrini et al.) in a device known for using an optical substrate (that of Perkins et al.).  Persons having ordinary skill in the art would have been motivated by cost and availability of the various alternative optical substrates as well as the desire to tailor the integrated computing element for particular purposes.
Perkins et al. (‘931) and Ferrini et al. fail to teach having “the optical detector removably attached to the integrated computing element” as recited in amended claim 16.
Jamison et al. teach a similar integrated computing element as that of Perkins et al. (‘931) and Ferrini et al. and further teach using an “adhesive” layer (see fig. 8 and para. 0067).
It would have been obvious to persons having ordinary skill in the art to add the above noted feature to the in integrated computing element of Perkins et al. (‘931) and Ferrini et al. because this would have provided for a useful manner of attaching deformable materials used in an integrated optical element as suggested by Jamison et al. (see para. 0067).
Jamison et al. fails to teach the attachment being removable. 
Freese et al. teach that a similar attachment can be permanent or removable as desired (see para. 0063).
It would have been obvious to persons having ordinary skill in the art to have the attachment noted above be removable since Freese et al. teach that similar attachments can be made removable as desired.
Regarding claim 17, Perkins et al. (‘931) teach that the electromagnetic radiation source comprises a light bulb (as shown in fig. 10; also note para. 0034), a blackbody (see para. 0034), an X-ray source (see para. 0039), as well as many other example sources.  
Regarding claim 18, the references applied above clearly provide for the flexible substrate comprising an adhesive layer configured to couple the integrated computing element to the optical detector since Jamison et al. provides for an adhesive layer as noted above regarding claim 16.
Regarding claim 19, Perkins et al. (,931) clearly provides for the integrated computing element comprises at least one optical thin film (102/104) deposited (see para. 0021) on a first surface of the flexible (as provided by Farrini et al. as discussed above) substrate.
Regarding claim 20, the device of Perkins et al. (‘931) is considered to be a kind of reflection multivariate optical element (note reflection in fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878